IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                Fifth Circuit

                                             FILED
                                                           November 16, 2009

                              No. 09-30469                Charles R. Fulbruge III
                            Summary Calendar                      Clerk



ANTOINETTE A. TURNER,

                                         Plaintiff-Appellant
v.

HERBERT A. CADE, Honorable, Personally and In His Capacity as Judge in
the Civil District Court; LAW OFFICE OF GREGORY P. DILEO; GREGORY
P. DILEO, Personally and In Capacity as Staff Attorney for the Law Office of
Gregory P. DiLeo; JENNIFER EAGAN, In Her Official Capacity for the Law
Office of Gregory P. DiLeo; SYLVESTER DILEO, Doctor, In His Personal
Capacity; LAW OFFICES OF FORSTALL, MURA & POWERS, PLLC;
ROBERT J. LANDRY, Personally and In His Capacity as Staff Attorney for
the Law Offices of Forstall, Mura & Powers, PLLC; LAW FIRM OF WOLFF
& WOLFF; CHARLSEY WOLFF, Personally and In Her Capacity as Staff
Attorney for the Law Firm of Wolff & Wolff; LAW OFFICES OF STEIB AND
GARDNER; MYLES B. STEIB, Personally and In His Capacity as Staff
Attorney for the Law Offices of Steib and Gardner; JULIE A. GARDNER, In
Her Capacity as Staff Attorney for the Law Offices of Steib and Gardner;
ANTOINE P. TURNER, In His Personal Capacity; MARCIA S. MONTERO,
In Her Capacity as Staff Attorney for the Law Offices of Forstall, Mura &
Powers, PLLC,

                                         Defendants-Appellees




                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                          USDC No. 2:08-cv-4951
Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Appellant Antoinette A. Turner, proceeding pro se and in forma pauperis,
appeals the district court’s decision granting Defendants’ motion to dismiss her
complaint presenting various constitutional and civil rights deprivations in
connection with a state court proceeding. For the reasons stated below, we
affirm.
             I. FACTUAL AND PROCEDURAL BACKGROUND
       This dispute arises out of Appellant’s state court suit over an unexecuted
sale of immovable property and divorce proceedings between herself and Antoine
P. Turner. Appellant brought suit in Louisiana state court against Mr. Turner,
Sylvester DiLeo, Charlsey Wolff and her law firm, and Robert J. Landry and his
law firm, Forstall, Mura & Powers, PLLC,1 seeking to recover property located
in New Orleans, Louisiana.2 Defendants Julie A. Gardner and Myles B. Steib
and their law firm represented Mr. Turner. Defendants Gregory P. DiLeo,
Jennifer Eagan, and the Law Office of Gregory P. DiLeo 3 represented Sylvester
DiLeo. Defendant M. Suzanne Montero represented Landry and Forstall, Mura
& Powers. Judge Herbert A. Cade presided over the lawsuit, and he sustained
exceptions of no cause of action filed by all defendants for various reasons.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
       As noted in Montero’s brief, Forstall, Mura & Powers, PLLC is not actually affiliated
with Landry, who is a sole practitioner.
       2
        The aforementioned parties were all involved in the unexecuted property transfer.
Mr. Turner was to buy the property with Appellant. Sylvester DiLeo was to sell the property
to Appellant and Mr. Turner. Landry was to serve as Notary Public for the execution of the
sale. Wolff represented Mr. Turner in the divorce proceedings.
       3
       The Law Office of Gregory P. DiLeo does not appear to be a legal entity either, despite
Appellant naming it as defendant in this case.
Judge Cade dismissed Appellant’s claims with prejudice.              The Louisiana
Supreme Court denied Turner’s application for writ of certiorari.
      Appellant then brought this suit in federal district court under 42 U.S.C.
§§ 1983 and 1985, alleging violations of her rights to due process and equal
protection under the Fourteenth Amendment to the United States Constitution.
She also alleged that Defendants’ conduct violated several Louisiana statutes.
She alleged that Defendants, excepting Judge Cade, obtained the state court
judgment by misconduct and fraud.             Appellant claimed that Judge Cade
“conspired and colluded” with the rest of Defendants to deprive her of her
constitutional and civil rights as well as property rights in the property that was
the subject of the state court suit. She asserted that Judge Cade rendered
judgment based on fraudulent misrepresentations and false evidence. Appellant
requested that the district court find that Defendants violated her constitutional
and civil rights and various provisions of Louisiana law.
      Defendants moved to dismiss Appellant’s claims, asserting that the district
court lacked jurisdiction under the Rooker-Feldman doctrine,4 that Appellant
failed to state a claim upon which relief can be granted, and that res judicata
barred Appellant’s suit.       Judge Cade also asserted that the Eleventh
Amendment and absolute judicial immunity shielded him from liability. Wolff,
Steib, Gardner, Mr. Turner, Gregory DiLeo, and Sylvester DiLeo also asked for
attorney’s fees and costs. The district court granted the motion to dismiss based
on the Rooker-Feldman doctrine, finding that Appellant’s lawsuit was a
collateral attack on the state court’s judgment. The court denied the motion for
attorney’s fees and costs.



      4
       See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v.
Feldman, 460 U.S. 462 (1983).

                                          3
      On appeal, Appellant claims that Judge Cade violated her rights by failing
to hold an evidentiary hearing, and that Defendants did not carry their burden
of showing that the case was fully litigated and adjudicated in state court
because neither the federal nor the state court held a hearing to classify the
status of the immovable property. Defendants argue that the district court
correctly applied the Rooker-Feldman doctrine and that Appellant fails to state
a claim upon which relief can be granted. Judge Cade again argues that the
Eleventh Amendment and judicial immunity protect him from suit.
      This is not the first time Appellant has challenged a state court proceeding
in this Court. Earlier this year, we issued a per curiam opinion affirming a
district court’s dismissal of Appellant’s lawsuit on Rooker-Feldman grounds.
Turner v. Chase, No. 08-31180, 2009 WL 1747788 (5th Cir. June 22, 2009) (per
curiam). In the previous litigation, Appellant sued all parties involved in her
state court divorce proceeding, including several parties to this case. Id. at *1.
She asserted that those involved in the divorce proceeding conspired to deprive
her of her constitutional and civil rights. Id.
                                II. ANALYSIS
      “We review a district court’s grant of a motion to dismiss de novo.” Boyd
v. Driver, 579 F.3d 513, 515 (5th Cir. 2009) (emphasis in original) (citing In re
Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007)). The Rooker-
Feldman doctrine deprives federal courts of subject matter jurisdiction in “cases
brought by state-court losers complaining of injuries caused by state-court
judgments rendered before the district court proceedings commenced and
inviting district court review and rejection of those judgments.” Exxon Mobil
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).
      A plaintiff cannot “circumvent this jurisdictional limitation by asserting
claims not raised in the state court proceedings or claims framed as original

                                        4
claims for relief,” if these claims are “‘inextricably intertwined’ with a state
judgment.” United States v. Shepherd, 23 F.3d 923, 924 (5th Cir. 1994) (quoting
Feldman, 460 U.S. at 482 n.16)). We have also held “that litigants may not
obtain review of state court actions by filing complaints about those actions in
lower federal courts cast in the form of civil rights suits.” Hale v. Harney, 786
F.2d 688, 690–91 (5th Cir. 1986). The only federal recourse for constitutional
questions arising in state court proceedings is application for writ of certiorari
to the United States Supreme Court. See Liedtke v. State Bar of Tex., 18 F.3d
315, 317 (5th Cir. 1994).
      The sole cause of Appellant’s alleged injury is the state court judgment,
but Appellant attempts to classify her alleged injury as civil rights violations,
which the Rooker-Feldman doctrine prohibits. See Hale, 786 F.2d at 690–91.
Appellant’s claims are “inextricably intertwined” with the state court judgment
so that this Court could not rule in her favor without overturning the state court.
See Shepherd, 23 F.3d at 924.       Appellant’s recourse for any constitutional
violations by the Louisiana state courts is on writ of certiorari to the United
State Supreme Court. See Liedtke, 18 F.3d at 317.
                              III. CONCLUSION
      The district court correctly concluded that Appellant’s complaint was a
collateral attack on the state court’s judgment. We AFFIRM.
      We further order that the request for all attorneys’ fees and costs by
Defendants Sylvester DiLeo, Law Office of Gregory P. DiLeo, Gregory P. DiLeo,
Jennifer B. Eagan, Antoine P. Turner, Julie A. Gardner, Myles B. Steib, Law
Offices of Steib and Gardner, Marcia S. Montero, Law Offices of Forstall, Mura
& Powers, and Robert J. Landry is DENIED.
      AFFIRMED.



                                        5